—Appeal from a judgment of the County Court of Rennselaer County (Lamont, J.), rendered September 25, 1996, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Defendant pleaded guilty to the crime of rape in the first degree in full satisfaction of a 10-count indictment against him with the understanding that he would be sentenced to a prison term of 5 to 15 years. Inasmuch as the record reflects that defendant knowingly and voluntarily waived his right to appeal as part of his guilty plea, his contention that this sentence is harsh and excessive has not been preserved for our review (see, People v Schwendinger, 240 AD2d 822, lv denied 90 NY2d 910). Nevertheless, were we to consider this assertion, we would find it to be without merit. Defendant received the sentence he bargained for as part of a very favorable plea agreement pursuant to which nine additional counts of the indictment were dropped. In view of this, together with the heinous nature of the crime, committed by defendant against a 10-year-old girl, and the lack of extraordinary circumstances warranting our intervention, we find that the sentence was neither harsh nor excessive; accordingly, it will not be disturbed (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
*637Cardona, P. J., Her cure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.